DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission filed on July 13, 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, each of claims 1, 8 and 15, recites in part:
generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions; 

automatically adjusting a list of business questions in response to one or more of the answers; and
automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features include software functionality.

The specification of the instant application describes systems and methods for enabling dynamic adaptation of an existing initial business planning model (see paragraphs 0034-0083 of the specification as published in U.S. Patent Application Publication No. 2018/0074663).  The specification discloses that such implementations can entail generating a dynamic business planning model (see e.g. paragraphs 0068).  The specification further discloses automatically changing the dynamic business planning model in response to answers provided to business questions (see e.g. paragraphs 0070 and 0079).  The specification also discloses automatically adjusting a list of business questions in response to one or more of the answers (see e.g. paragraph 0076), and automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality (see e.g. paragraphs 0044, 0047, 0049, 0070 and 0079).
	Elsewhere, the specification describes methods and apparatus that entail: receiving process element information, wherein the process elements are nodes displayed in a process, displaying the process elements in a palette region in a user interface, and displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by user (see e.g. paragraphs 0003-0008 and 0095-0128).
The specification, however, does not disclose or suggest any relationship between the systems and methods for enabling dynamic adaptation of a business planning model and the methods and apparatus for receiving process element information and displaying a process in a workspace region.  For example, the specification does not describe the process displayed in the workspace region as a “business model.”  The specification does not disclose or suggest that the process defined within the workspace region is dynamically changed in response to 
Accordingly, the specification fails to convey that the inventor or a joint inventor had possession of the claimed features for automatically changing a business planning model – the business planning model being based on contents within a workspace region that includes a process with process elements, one or more new process elements, sub-processes, and domain regions – in response to answers provided to business questions, and further in conjunction with automatically adjusting a list of business questions in response to one or more of the answers, and automatically seeding artifacts with features in accordance with the answers, as is required by each of claims 1, 8 and 15.
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the above reasons provided with respect to claim 1.  Similarly, as claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, claims 9-14 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the above reasons provided with respect to claim 8.  Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the above reasons provided with respect to claim 15.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions; 
automatically changing the dynamic business planning model in response to answers provided to business questions;
automatically adjusting a list of business questions in response to one or more of the answers; and
automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features include software functionality.

Like further noted above, the specification of the instant application describes systems and methods for enabling dynamic adaptation of an existing initial business planning model (see paragraphs 0034-0083 of the specification as published in U.S. Patent Application Publication No. 2018/0074663).  The specification discloses that such implementations can entail generating a dynamic business planning model (see e.g. paragraphs 0068).  The specification further discloses automatically changing the dynamic business planning model in response to answers provided to business questions (see e.g. paragraphs 0070 and 0079).  The specification also discloses automatically adjusting a list of business questions in response to one or more of the answers (see e.g. paragraph 0076), and automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality (see e.g. paragraphs 0044, 0047, 0049, 0070 and 0079).  
The specification, however, does no describe with any detail as to how the dynamic business planning model is automatically changed in response to answers provided to business questions, how the list of business questions is automatically adjusted in response to one or more of the answers, or how the artifacts are automatically seeded with features in accordance with the answers.
More specifically, the specification does not provide any particular examples or descriptions of a business planning model or any particular “business questions.”  The 
Similarly, the specification broadly describes “artifacts” and “features” (see e.g. paragraphs 0044 and 0046-0048) and broadly teaches enabling a developer to select and configure artifacts and features (see e.g. paragraphs 0056-0060).  The specification, however, does not provide any particular examples of artifacts or features and the relationships between them and a business planning model.  The specification further does not provide any specific disclosure describing artifacts and features with respect to business questions.  Seeding artifacts with features in accordance with answers to questions is not commonly described in the art.  Accordingly, the specification fails to enable one of ordinary skill in the art to make and use the claimed feature of “automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality.”
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 1.  Similarly, as claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, claims 9-14 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 8.  Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore also rejected under 35 .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly, in each of claims 1, 8 and 15, there is no antecedent basis for “the new process elements in the workspace region” (emphasis added).  The claims previously recite “adding new process elements to the palette region” but do not explicitly disclose that any of the new process elements are in the workspace region like claimed.
Further in each of claims 1, 8 and 15, there is no antecedent basis for “the one or more new process elements from the palette region that are selected by the user” (emphasis added).  The claims previously recite “receiving user specification of one or more of the new process elements in the workspace region” (emphasis added) but do not explicitly recite any new process elements from the palette region that are selected by the user.
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are considered indefinite for the above reasons by which claim 1 is indefinite.  Similarly, claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, and are therefore considered indefinite for the above reasons by which claim 8 is 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0074915 to Bhandarkar et al. (“Bhandarkar”), over U.S. Patent Application Publication No. 2015/0066573 to Damonte et al.  (“Damonte”), and also over U.S. Patent Application Publication No. 2005/0021348 to Chan et al. (“Chan”).
Regarding claim 1, Bhandarkar describes methods that implement and use techniques for providing a customized representation of a business process involving one or more 
receiving, at a client device, process element information, wherein the process element information defines process elements, wherein the process elements are nodes displayed in a process, and wherein the process elements are associated with process element groups based on categories (see e.g. paragraph 0066: Bhandarkar describes a Process Design tool that allows the user to compose a business process through a drag and drop graphical user interface.  Bhandarkar discloses that the user interface comprises a set of palettes including a tasks palette and directory palette that provide tasks and services supported by the Process Design tool – see e.g. paragraphs 0082 and 0086-0092, and FIGS. 4-7.  In particular, the user can drag and drop tasks and services from the tasks palette and directory palette into a Process View window and connect the tasks and services therein to create a business process – see e.g. paragraphs 0086, 0092, 0095, 0097 and 0099-0101.  Like demonstrated in FIG. 13, the tasks and services thus become nodes in the displayed business process.  Moreover, Bhandarkar discloses that the tasks and services can be organized into groups based on a categorization of the tasks and services – see e.g. paragraphs 0086-0092 and FIGS. 5-7.  Bhandarkar further discloses that the Process Design tool runs at a network node, which is understandably a client device – see e.g. paragraph 0011.  Displaying the tasks palette and directory palette is thus considered to necessitate receiving at a client device, e.g. from a memory of the network node, process element information, i.e. information associated with the tasks and services, wherein the process element information defines process elements, wherein the process elements are nodes displayed in 
displaying the process elements in a palette region in a user interface of the client device, wherein the process elements include at least two process elements that perform different system tasks but share at least one common functional characteristic (see e.g. paragraphs 0082 and 0086-0092, and FIGS. 4-7:  like noted above, Bhandarkar discloses that the user interface of the Process Design tool comprises a set of palettes including a tasks palette and a directory palette that provides tasks and services, i.e. process elements, supported by the Process Design tool.  Bhandarkar demonstrates that the process elements can include at least two process elements that perform different system tasks but share at least one common functional characteristic; for example, Bhandarkar discloses that tasks within a “flow control” group perform different  tasks such as implementing if-then-else functions or loops, but share a common functional characteristic of flow control – see e.g. paragraphs 0086-0087.);
determining that two or more process elements are integrated (see e.g. paragraph 0093: Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow.  Bhandarkar particularly discloses that copying or cutting a task includes all subtasks that fall below the particular task – see e.g. paragraph 0093 – and so it is apparent that when a task is copied or cut from a process flow, there is required a determination of what subtasks, if any, fall below the task.  Bhandarkar thus teaches determining, in response to a copy or cut command, whether two or more process elements are integrated, i.e. whether a task includes one or more subtasks.);
automatically adding new process elements to the palette region in response to the determining that two or more process elements are integrated 
displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by a user (see e.g. 0086, 0095, 0097 and 0099-0101, and FIG. 4: like noted above, Bhandarkar discloses that the user can drag and drop tasks and services from the tasks palette and the directory palette into a Process View window and connect the tasks and services therein to create a business process.  The Process View window is thus considered a workspace region like claimed, wherein the process is displayed based on process elements, i.e. tasks and services, selected by a user); and
receiving user specification of one or more of the new process elements in the workspace region (see e.g. paragraph 0093: as noted above, Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow, and whereby the cut or copied task placed in the palette includes all subtasks that fall below the particular task.  Bhandarkar further discloses that the user can drag the copied or cut task from the clipboard into the Process view window, whereby the subtasks integrated with the task are also created in the Process View window – see e.g. paragraph 0093.  Accordingly, by dragging a task from the clipboard palette, the user specifies one or more of the new process elements in the workspace region.).

Similar to Bhandarkar, Damonte describes a business process design environment with which a user can create a business process by dragging and dropping process elements into a workspace region, and connecting the different process elements to compose the business process (see e.g. paragraphs 0003, 0006, 0039 and 0057).  Damonte further teaches enabling the user to create a number of domain regions (i.e. swim lanes) within the displayed business 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar and Damonte before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar so as to enable the user to create a number of domain regions like taught by Damonte within a process.  Such a combination would understandably entail determining (e.g. when opening a saved process for display) if the process elements, including any of the new process elements, from the palette region that are selected by the user and linked to form the process are contained in sub-processes (i.e. sub-processes associated with particular roles/swim lanes), wherein each sub-process includes one or more of the process elements and any of the new process elements from the palette region, and if so, generating a number of domain regions within the workspace region equal to a number of different sub-processes.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would particular processes steps or tasks to be assigned 
Chan generally describes computer systems, software, and methodologies for business solution management (see e.g. paragraph 0009).  Similar to Bhandarkar and Damonte, Chan discloses that the systems, software and methodologies enable a user to design a business solution (including a business process) via user-selectable, predefined business objects and technology objects within a graphical toolset (see e.g. paragraphs 0017, 0097-0102 and 0122-0123).   Further, regarding the claimed invention, Chan suggests dynamically changing the business solution in response to answers provided to business questions (i.e. within a Q & A process), wherein the business questions are automatically adjusted in response to one or more of the answers (i.e. to identify new questions), and artifacts (e.g. an initiative) are automatically seeded with features (e.g. technology objects) in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality (see e.g. paragraphs 0100, 0392-0394, 0397-0398, 0409-0441).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar, Damonte and Chan before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar and Damonte so as to 
As per claim 2, Bhandarkar further teaches enabling the user to drag and drop the process elements (e.g. tasks and services) from the palette region into the workspace region (see e.g. paragraphs 0066, 0086, 0092, 0097 and 0100).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a computer-readable storage medium like that of claim 2.
	As per claim 3, Bhandarkar further teaches enabling the user to connect particular process elements in the workspace region using sequence flow (e.g. “flow control”) process elements (see e.g. paragraphs 0086-0087, and FIGS. 4, 8A and 13).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a computer-readable storage medium like that of claim 3.
	As per claim 4, Bhandarkar further teaches enabling the user to expand (e.g. open) one or more of the process element groups in order to show one or more of the process elements (see e.g. paragraph 0086, and FIGS. 5A and 5B).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a computer-readable storage medium like that of claim 4.
	As per claim 5, it would have been obvious, as is described above, to modify the process design tool taught by Bhandarkar so as to enable the user to create a number of domain regions 
As per claim 7, Bhandarkar discloses that one or more of the process elements are associated with a gateway (i.e. “flow control”) process element group (see e.g. paragraphs 0086-0087).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a computer-readable storage medium like that of claim 7.
Regarding claim 8, Bhandarkar describes methods that implement and use techniques for providing a customized representation of a business process involving one or more organizational entities that are accessible through a network (see e.g. paragraphs 0002-0003 and 0008).  Like claimed, Bhandarkar particularly teaches:
receiving, at a client device, process element information, wherein the process element information defines process elements, wherein the process elements are nodes displayed in a process, and wherein the process elements are associated with process element groups based on categories (see e.g. paragraph 0066: Bhandarkar describes a Process Design tool that allows the user to compose a business process through a drag and drop graphical user interface.  Bhandarkar discloses that the user interface comprises a set of palettes including a tasks palette and directory palette that provide tasks and services supported by the Process Design tool – see e.g. paragraphs 0082 and 0086-0092, and FIGS. 4-5.  In particular, the user can drag and drop tasks and services from the tasks palette and directory palette into a Process View window 
displaying the process elements in a palette region in a user interface of the client device, wherein the process elements include at least two process elements that perform different system tasks but share at least one common functional characteristic (see e.g. paragraphs 0082 and 0086-0092, and FIGS. 4-7:  like noted above, Bhandarkar discloses that the user interface of the Process Design tool comprises a set of palettes including a tasks palette and directory palette that provides tasks and services, i.e. process elements, supported by the Process Design tool.  Bhandarkar demonstrates that the process elements can include at least two process elements that perform different system tasks but share at least one common functional characteristic; for example, Bhandarkar discloses that tasks within a “flow control” group perform different  tasks such as 
determining that two or more process elements are integrated (see e.g. paragraph 0093: Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow.  Bhandarkar particularly discloses that copying or cutting a task includes all subtasks that fall below the particular task – see e.g. paragraph 0093 – and so it is apparent that when a task is copied or cut from a process flow, there is required a determination of what subtasks, if any, fall below the task.  Bhandarkar thus teaches determining, in response to a copy or cut command, whether two or more process elements are integrated, i.e. whether a task includes one or more subtasks.);
automatically adding new process elements to the palette region in response to the determining that two or more process elements are integrated (see e.g. paragraph 0093: as noted above, Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow, and whereby the cut or copied task placed in the palette includes all subtasks that fall below the particular task.  Bhandarkar thus teaches automatically adding a new process element, i.e. the combined copied or cut task and its subtasks, to the palette region in response to copying or cutting the task and determining if the task includes subtasks.);
displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by a user (see e.g. 0086, 0095, 0097 and 0099-0101, and FIG. 4: like noted above, Bhandarkar discloses that the user can drag and drop tasks from the tasks palette into a Process View window and connect the tasks therein to create a business process.  The Process View window is thus considered a workspace region like and
receiving user specification of one or more of the new process elements in the workspace region (see e.g. paragraph 0093: as noted above, Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow, and whereby the cut or copied task placed in the palette includes all subtasks that fall below the particular task.  Bhandarkar further discloses that the user can drag the copied or cut task from the clipboard into the Process view window, whereby the subtasks integrated with the task are also created in the Process View window – see e.g. paragraph 0093.  Accordingly, by dragging a task from the clipboard palette, the user specifies one or more of the new process elements in the workspace region.).
Accordingly, Bhandarkar teaches a method similar to that of claim 8.  However, Bhandarkar does not explicitly teach determining if the process elements and the one or more new process elements from the palette region that are selected by the user are contained in sub-processes, wherein each of the sub-processes includes one or more of the process elements from the palette region, and if the process elements and the one or more new process elements from the palette region that are selected by the user are contained in the sub-processes, generating a number of domain regions within the workspace region equal to a number of different sub-processes that are associated with the sub-processes, as is required by claim 8.  Bhandarkar also does not teach generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions, and automatically changing the dynamic business planning model in response to answers provided to business questions, as is further required by claim 8.  Moreover, Bhandarkar does not explicitly disclose automatically adjusting a list of business questions in response to one or 
Similar to Bhandarkar, Damonte describes a business process design environment with which a user can create a business process by dragging and dropping process elements into a workspace region, and connecting the different process elements to compose the business process (see e.g. paragraphs 0003, 0006, 0039 and 0057).  Damonte further teaches enabling the user to create a number of domain regions (i.e. swim lanes) within the displayed business process, wherein each domain region comprises a sub-process comprising one or process elements of the process and is associated with a particular role (see e.g. paragraphs 0011, 0039 and 0057, and FIGS. 2 and 13).  Also, Damonte teaches enabling the user to simulate the business process within the workspace (see e.g. paragraphs 0006 and 0012).  During the simulation, the user can be prompted to set one or more conditions (see e.g. paragraphs 0013, 0033, 0037 and 0041).  Damonte further teaches that the instance of the business process displayed in the workspace is dynamically changed, responsive to the user input to the prompts, as the simulation progresses so as to highlight the process steps taken during the simulation (see e.g. paragraphs 0042 and 0059).  Accordingly, Damonte teaches generating a dynamic business planning model (i.e. the business process instance) based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the sub-processes, and the domain regions, and automatically changing (i.e. highlighting) the dynamic business planning model in response to answers provided to business questions (i.e. prompts) (see e.g. paragraphs 0013, 0033, 0037, 0041-0042 and 0059).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar and Damonte before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar so as to enable the user to create a number of domain regions like taught by Damonte within a process.  Such a combination would 
Chan generally describes computer systems, software, and methodologies for business solution management (see e.g. paragraph 0009).  Similar to Bhandarkar and Damonte, Chan discloses that the systems, software and methodologies enable a user to design a business solution (including a business process) via user-selectable, predefined business objects and technology objects within a graphical toolset (see e.g. paragraphs 0017, 0097-0102 and 0122-0123).   Further, regarding the claimed invention, Chan suggests dynamically changing the business solution in response to answers provided to business questions (i.e. within a Q & A 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar, Damonte and Chan before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar and Damonte so as to automatically change the dynamic business planning model in response to answers provided to business questions, wherein the business questions are automatically adjusted in response to one or more of the answers, and artifacts are automatically seeded with features in accordance with the answers, the artifacts representing categories of features and the features including software functionality, as is taught by Chan.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can aid development of a business solution, as is evident from Chan.  Accordingly, Bhandarkar, Damonte and Chan are considered to teach, to one of ordinary skill in the art, a method like that of claim 8, which is for facilitating process building.
As per claim 9, Bhandarkar further teaches enabling the user to drag and drop the process elements (e.g. tasks and services) from the palette region into the workspace region (see e.g. paragraphs 0066, 0086, 0092, 0097 and 0100).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a method like that of claim 9.
	As per claim 10, Bhandarkar further teaches enabling the user to connect particular process elements in the workspace region using sequence flow (e.g. “flow control”) process elements (see e.g. paragraphs 0086-0087, and FIGS. 4, 8A and 13).  Accordingly, the above-
	As per claim 11, Bhandarkar further teaches enabling the user to expand (e.g. open) one or more of the process element groups in order to show one or more of the process elements (see e.g. paragraph 0086, and FIGS. 5A and 5B).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a method like that of claim 11.
	As per claim 12, it would have been obvious, as is described above, to modify the process design tool taught by Bhandarkar so as to enable the user to create a number of domain regions like taught by Damonte within a process.  Damonte teaches that the workspace of such a design tool comprises a plurality of domain regions (e.g. regions associated with particular “roles”), wherein the process includes a plurality of sub-processes, and wherein each domain region is associated with a different sub-process (see e.g. paragraphs 0011, 0039 and 0057, and FIGS. 2 and 13).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a method like that of claim 12.
As per claim 14, Bhandarkar discloses that one or more of the process elements are associated with a gateway (i.e. “flow control”) process element group (see e.g. paragraphs 0086-0087).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach a method like that of claim 14.
Regarding claim 15, Bhandarkar describes methods that implement and use techniques for providing a customized representation of a business process involving one or more organizational entities that are accessible through a network (see e.g. paragraphs 0002-0003 and 0008).  Like claimed, Bhandarkar particularly teaches:
receiving, at a client device, process element information, wherein the process element information defines process elements, wherein the process elements are nodes displayed in a process, and wherein the process elements are associated with process element groups based on categories (see e.g. paragraph 0066: Bhandarkar describes a Process Design tool that allows the user to compose a business process through a drag and drop graphical user interface.  Bhandarkar discloses that the user interface comprises a set of palettes including a tasks palette and directory palette that provides tasks and services supported by the Process Design tool – see e.g. paragraphs 0082 and 0086-0092, and FIGS. 4-7.  In particular, the user can drag and drop tasks and services from the tasks palette and directory palette into a Process View window and connect the tasks and services therein to create a business process – see e.g. paragraphs 0086, 0092, 0095, 0097 and 0099-0101.  Like demonstrated in FIG. 13, the tasks and services thus become nodes in the displayed business process.  Moreover, Bhandarkar discloses that the tasks and services can be organized into groups within the tasks palette and directory palette based on a categorization of the tasks and services – see e.g. paragraphs 0086-0092 and FIGS. 5-7.  Bhandarkar further discloses that the Process Design tool runs at a network node, which is understandably client device – see e.g. paragraph 0011.  Displaying the tasks palette and directory palette is thus considered to necessitate receiving at a client device, e.g. from a memory of the network node, process element information, i.e. information associated with the tasks and services, wherein the process element information defines process elements, wherein the process elements are nodes displayed in a process, and wherein the process elements are associated with process element groups based on categories, as is required by claim 15.);
displaying the process elements in a palette region in a user interface of the client device, wherein the process elements include at least two process elements that perform different system tasks but share at least one common functional characteristic (see e.g. paragraphs 0082 and 0086-0092, and FIGS. 4-7:  like noted above, Bhandarkar discloses that the user interface of the Process Design tool comprises a set of palettes including a tasks palette and directory palette that provides tasks and services, i.e. process elements, supported by the Process Design tool.  Bhandarkar demonstrates that the process elements can include at least two process elements that perform different system tasks but share at least one common functional characteristic; for example, Bhandarkar discloses that tasks within a “flow control” group perform different  tasks such as implementing if-then-else functions or loops, but share a common functional characteristic of flow control – see e.g. paragraphs 0086-0087.); 
determining that two or more process elements are integrated (see e.g. paragraph 0093: Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow.  Bhandarkar particularly discloses that copying or cutting a task includes all subtasks that fall below the particular task – see e.g. paragraph 0093 – and so it is apparent that when a task is copied or cut from a process flow, there is required a determination of what subtasks, if any, fall below the task.  Bhandarkar thus teaches determining, in response to a copy or cut command, whether two or more process elements are integrated, i.e. whether a task includes one or more subtasks.);
automatically adding new process elements to the palette region in response to the determining that two or more process elements are integrated (see e.g. paragraph 0093: as noted above, Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow, and whereby the cut or copied task placed in the palette includes all subtasks that fall below the particular task.  Bhandarkar thus teaches automatically adding a new process element, i.e. the combined copied or cut task 
displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by a user (see e.g. 0086, 0095, 0097 and 0099-0101, and FIG. 4: like noted above, Bhandarkar discloses that the user can drag and drop tasks and services from the tasks palette and directory palette into a Process View window and connect the tasks and services therein to create a business process.  The Process View window is thus considered a workspace region like claimed, wherein the process is displayed based on process elements, i.e. tasks and services, selected by a user); and
receiving user specification of one or more of the new process elements in the workspace region (see e.g. paragraph 0093: as noted above, Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow, and whereby the cut or copied task placed in the palette includes all subtasks that fall below the particular task.  Bhandarkar further discloses that the user can drag the copied or cut task from the clipboard into the Process view window, whereby the subtasks integrated with the task are also created in the Process View window – see e.g. paragraph 0093.  Accordingly, by dragging a task from the clipboard palette, the user specifies one or more of the new process elements in the workspace region.).
Bhandarkar teaches that such teachings can be implemented by a device comprising one or more processors and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and that when executed are operable to perform the above-described operations (see e.g. paragraphs 0104-0108).  Such a device implementing the above-described teachings of Bhandarkar is considered an apparatus similar 
Similar to Bhandarkar, Damonte describes a business process design environment with which a user can create a business process by dragging and dropping process elements into a workspace region, and connecting the different process elements to compose the business process (see e.g. paragraphs 0003, 0006, 0039 and 0057).  Damonte further teaches enabling the user to create a number of domain regions (i.e. swim lanes) within the displayed business process, wherein each domain region comprises a sub-process comprising one or process elements of the process and is associated with a particular role (see e.g. paragraphs 0011, 0039 and 0057, and FIGS. 2 and 13).  Also, Damonte teaches enabling the user to simulate the business process within the workspace (see e.g. paragraphs 0006 and 0012).  During the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar and Damonte before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar so as to enable the user to create a number of domain regions like taught by Damonte within a process.  Such a combination would understandably entail determining (e.g. when opening a saved process for display) if the process elements, including any of the new process elements, from the palette region that are selected by the user and linked to form the process are contained in sub-processes (i.e. sub-processes associated with particular roles/swim lanes), wherein each sub-process includes one or more of the process elements and any of the new process elements from the palette region, and if so, generating a number of domain regions within the workspace region equal to a number of different sub-processes.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would particular processes steps or tasks to be assigned to particular entities, as is evident from Damonte.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar and Damonte before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar so as to enable the user to simulate the process like taught by Damonte, i.e. by 
Chan generally describes computer systems, software, and methodologies for business solution management (see e.g. paragraph 0009).  Similar to Bhandarkar and Damonte, Chan discloses that the systems, software and methodologies enable a user to design a business solution (including a business process) via user-selectable, predefined business objects and technology objects within a graphical toolset (see e.g. paragraphs 0017, 0097-0102 and 0122-0123).   Further, regarding the claimed invention, Chan suggests dynamically changing the business solution in response to answers provided to business questions (i.e. within a Q & A process), wherein the business questions are automatically adjusted in response to one or more of the answers (i.e. to identify new questions), and artifacts (e.g. an initiative) are automatically seeded with features (e.g. technology objects) in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality (see e.g. paragraphs 0100, 0392-0394, 0397-0398, 0409-0441).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar, Damonte and Chan before him prior to the effective filing date of the claimed invention, to modify the process design tool taught by Bhandarkar and Damonte so as to automatically change the dynamic business planning model in response to answers provided to business questions, wherein the business questions are automatically adjusted in response to one or more of the answers, and artifacts are automatically seeded with features in accordance with the answers, the artifacts representing categories of features and the features including 
As per claim 16, Bhandarkar further teaches enabling the user to drag and drop the process elements (e.g. tasks and services) from the palette region into the workspace region (see e.g. paragraphs 0066, 0086, 0092, 0097 and 0100).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach an apparatus like that of claim 16.
	As per claim 17, Bhandarkar further teaches enabling the user to connect particular process elements in the workspace region using sequence flow (e.g. “flow control”) process elements (see e.g. paragraphs 0086-0087, and FIGS. 4, 8A and 13).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach an apparatus like that of claim 17.
	As per claim 18, Bhandarkar further teaches enabling the user to expand (e.g. open) one or more of the process element groups in order to show one or more of the process elements (see e.g. paragraph 0086, and FIGS. 5A and 5B).  Accordingly, the above-described combination of Bhandarkar, Damonte and Chan is further considered to teach an apparatus like that of claim 18.
As per claim 19, it would have been obvious, as is described above, to modify the process design tool taught by Bhandarkar so as to enable the user to create a number of domain regions like taught by Damonte within a process.  Damonte teaches that the workspace of such a design tool comprises a plurality of domain regions (e.g. regions associated with particular “roles”), wherein the process includes a plurality of sub-processes, and wherein each domain region is associated with a different sub-process (see e.g. paragraphs 0011, 0039 and .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhandarkar, Damonte and Chan, which is described above, and also over U.S. Patent Application Publication No. 2006/0293941 to Ivanov et al. (“Ivanov”).
As described above, Bhandarkar, Damonte and Chan teach a computer-readable storage medium like that of claim 1, a method like that of claim 8, and an apparatus like that of claim 15, which entail receiving process element information that defines process elements, wherein the process elements are associated with process element groups based on categories.  Bhandarkar, Damonte and Chan, however, do not explicitly disclose that one or more of the process elements are associated with an event process element group, as is required by claims 6, 13 and 20.
Similar to Bhandarkar, Ivanov teaches receiving process element information that defines process elements (i.e. “symbols”) for a business process, wherein the process elements are associated with process element groups based on categories (see e.g. paragraphs 0003, 0012, 0013, 0025-0028, 0039, 0047 and 0065-0067).  Furthermore, Ivanov disclose that one or more of the process elements can be associated with an event (e.g. basic activities) process element group (see e.g. paragraphs 0052-0056).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bhandarkar, Damonte, Chan and Ivanov before him prior to the effective filing date of the claimed invention, to modify the process elements taught by Bhandarkar, Damonte and Chan such that one or more of the process elements are associated with an event process element group like taught by Ivanov.  It would have been advantageous to one of ordinary skill to utilize such a group because it would provide elements that are useful in a business process, as is evident from Ivanov.  Accordingly, Bhandarkar, Damonte, Chan and Ivanov are considered to .


Response to Arguments
Rejections under 35 U.S.C. § 112(a)
Regarding the 35 U.S.C. 112(a) rejections presented in the previous Office Action to claims 1-20, which are essentially repeated above, the Applicant argues that the specification provides written description support for the following features of claims 1, 8 and 15:
automatically changing the dynamic business planning model in response to answers provided to business questions;
automatically adjusting a list of business questions in response to one or more of the answers; and
automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality.
In particular, the Applicant cites lines 1-3 of paragraph 70, lines 1-3 of paragraph 76, the last sentence of paragraph 79, the entirety of paragraph 47, and line 3 of paragraph 44 to demonstrate that the specification provides written description support for the above features.
	In response, the Examiner agrees that the specification provides written description support for the above features when considered in isolation.  However, as noted in the rejection, the specification does not disclose or suggest the claimed relationship between these features and the other features recited in each of claims 1, 8 and 15.  That is, while the specification also discloses displaying a process in a workspace region in a user interface based on process elements from a palette region that are selected by a user (see e.g. paragraphs 0003-0008 and 0095-0128 of the specification as published via U.S. Patent Application Publication No. 2018/0074663), the specification does not disclose or suggest “generating a dynamic business planning model based on contents within the workspace region,” and whereby this business model is automatically changed in response to the answers provided to the business questions, 
	The Examiner further respectfully notes that the previous Office Action also rejected claims 1-20 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement (see pages 5-7).  The Applicant’s arguments do not address these rejections.  For the reasons provided in the previous Office Action, which are repeated above, the Examiner respectfully maintains that claims 1-20 fail to satisfy the enablement requirement of 35 U.S.C. 112(a).

Rejections under 35 U.S.C. § 112(b)
	Regarding the 35 U.S.C. 112(b) rejections presented in the previous Office Action, the Applicant argues that claim 1 provides antecedent basis for “the workspace region” by noting that claim 1 recites, “displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by a user; [and] receiving user specification of one or more of the new process elements in the workspace region.”
	In response, the Examiner respectfully submits that the previous Office Action did not claim a lack of antecedent basis for “the workspace region” per se, but instead claimed that “the new process elements in the workspace region” lacked antecedent basis (see page 7).  In new process elements to a palette region (“automatically adding new process elements to the palette region in response to the determining that two or more process elements are integrated”).  Claims 1, 8 and 15 also recite displaying a process in a workspace region based on process elements from the palette region that are selected by the user (“displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by a user”).  However, claims 1, 8 and 15 do not explicitly disclose that any of the new process elements are displayed as part of the process in the workspace region, or more specifically that any of the new process elements are displayed in the workspace region.  Accordingly, the examiner respectfully maintains that there is no antecedent basis for “the new process elements in the workspace region” within the phrase, “receiving user specification of one or more of the new process elements in the workspace region.”
Further regarding the 35 U.S.C. 112(b) rejections presented in the previous Office Action, the Applicant argues that claim 1 provides an antecedent basis for “the palette region that are selected by the user” by noting that claim 1 recites, “displaying the process elements in a palette region in a user interface of the client device, wherein the process elements include at least two process elements that perform different system tasks but share at least one common functional characteristic;…determining if the process elements and the one or more new process elements from the palette region that are selected by the user are contained in sub-processes, wherein each of the subprocesses includes one or more of the process elements from the palette region; [and] if the process elements and the one or more new process elements from the palette region that are selected by the user are contained in the sub-processes, generating a number of domain….”
In response, the Examiner respectfully notes that the previous Office Action did not claim a lack of antecedent basis for “the palette region that are selected by the user” per se, but instead claimed that “the one or more new process elements from the palette region that are selected by the user” lacked an antecedent basis.  In particular, each of claims 1, 8 and 15 discloses process elements (but not “new” process elements) from the palette region that are selected by a user (“displaying the process in a workspace region in the user interface based on process elements from the palette region that are selected by a user”).  Claims 1, 8 and 15 also disclose user specification of one or more new process elements in the workspace region (“receiving user specification of one or more of the new process elements in the workspace region”).  However, the is no disclosure of a user selection of new process elements in the palette region, and so “the one or more new process elements from the palette region that are selected by the user” lacks antecedent basis within the phrase, “determining if the process elements and the one or more new process elements from the palette region that are selected by the user are contained in sub-processes, wherein each of the subprocesses includes one or more of the process elements from the palette region.”
Accordingly, the Examiner respectfully maintains that claims 1, 8 and 15, and the claims that depend therefrom, are indefinite under 35 U.S.C. 112(b).

Rejections under 35 U.S.C. § 103
	Regarding the 35 U.S.C. 103 rejections presented in the previous Office Action, which are essentially repeated above, the Applicant argues that Chan does not teach, “generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions; automatically changing the dynamic business planning model in response to answers provided to business questions; automatically adjusting a list of business questions in response to one or more of the answers; and automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality,” as is claimed.

In response, the Examiner respectfully submits that the rejection does not rely on Chan to teach “generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions.”  Instead, as noted in the previous Office Action (see pages 13-14), Damonte provides such a teaching.  The Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, the Examiner respectfully maintains that the described combination of Bhandarkar, Damonte and Chan teaches generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions” as is claimed.
The Applicant further argues that paragraph 0419 of Chan does not teach “automatically adjusting a list of business questions in response to one or more of the answers” like claimed.
In response, the Examiner respectfully submits that other portions of Chan provide such a teaching.  For example, as noted by the Applicant, “at lines 5-10 of paragraph 0409, Chan teaches using answers to questions to determine new questions in the process of identifying business goals, business processes, and business activities” (Applicant’s Remarks/Arguments, page 12).  Paragraph 0409 can thus be considered to teach adjusting a list of business questions (i.e. determining new questions) in response to one or more of the answers.

The Examiner, however, respectfully disagrees.  In particular, Chan teaches automatically populating an initiative with structures and relationships, and mapping business objects of the initiative to system requirements and the system requirements to technology objects based on answers provided via an interactive question and answer (Q & A) roadmap (see e.g. paragraphs 0100 and 0409-0419).  Accordingly, Chan is considered to teach automatically seeding artifacts (e.g. an initiative) with features (e.g. technology objects) in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality.
Further regarding the 35 U.S.C. 103 rejections, the Applicant argues that neither Bhandarkar nor Damonte teach or suggest: “automatically adding new process elements to the palette region in response to the determining that two or more process elements are integrated…receiving user specification of one or more of the new process elements in the workspace region…generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions; automatically changing the dynamic business planning model in response to answers provided to business questions; automatically adjusting a list of business questions in response to one or more of the answers; and automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality,” as is claimed.
In particular, the Applicant argues that Bhandarkar fails to teach “automatically adding new process elements to the palette region in response to determining that two or more process 
The Examiner, however, respectfully disagrees.  Like noted above, Bhandarkar describes a clipboard palette that is used to place tasks that have been copied or cut from a process flow (see e.g. paragraph 0093).  Bhandarkar particularly discloses that copying or cutting a task includes all subtasks that fall below the particular task (see e.g. paragraph 0093).  Accordingly, it is apparent that when a task is copied or cut from a process flow, a determination of what subtasks, if any, that fall below the task is required.  Bhandarkar thus teaches determining (e.g. in response to a copy or cut command), whether two or more process elements (i.e. tasks) are integrated (i.e. whether the copied or cut task includes one or more subtasks).  Bhandarkar further discloses that the user can drag the copied or cut task from the clipboard into the Process view window, whereby the subtasks integrated with the task are also created in the Process View window (see e.g. paragraph 0093).  Accordingly, by dragging a task from the clipboard palette, the user specifies one or more of the new process elements in the workspace region.  The Examiner thus respectfully maintains that Bhandarkar teaches, “automatically adding new process elements to the palette region in response to determining that two or more process elements are integrated” and “receiving user specification of one or more of the new process elements in the workspace region” as is claimed.
The Applicant further argues that Damonte fails to teach, “automatically changing the dynamic business planning model in response to answers provided to business questions” as is claimed.
The Examiner, however, respectfully disagrees.  Like noted above, Damonte teaches enabling the user to simulate a business process within a workspace (see e.g. paragraphs 0006 and 0012).  During the simulation, the user can be prompted to set one or more conditions (see e.g. paragraphs 0013, 0033, 0037 and 0041).  Damonte further teaches that the instance of the business process displayed in the workspace is dynamically changed, responsive to the user 
Regardless, the Examiner further respectfully submits that the U.S. Patent Application Publication to Chan teaches: “automatically changing the dynamic business planning model in response to answers provided to business questions; automatically adjusting a list of business questions in response to one or more of the answers; and automatically seeding artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality,” as is claimed.  Particularly, like noted above, Chan generally describes computer systems, software, and methodologies for business solution management (see e.g. paragraph 0009).  Similar to Bhandarkar and Damonte, Chan discloses that the systems, software and methodologies enable a user to design a business solution (including a business process) via user-selectable, predefined business objects and technology objects within a graphical toolset (see e.g. paragraphs 0017, 0097-0102 and 0122-0123).   Further, regarding the claimed invention, Chan suggests dynamically changing the business solution in response to answers provided to business questions (i.e. within a Q & A process), wherein the business questions are automatically adjusted in response to one or more of the answers (i.e. to identify new questions), and artifacts (e.g. an initiative) are automatically seeded with features (e.g. technology objects) in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality (see e.g. paragraphs 0100, 0392-0394, 0397-0398, 0409-0441).
The Applicant’s arguments filed on July 13, 2012 have thus been fully considered, but are non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BTB/
10/20/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173